Citation Nr: 1003327	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  08-38 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral hearing 
loss.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July August to July 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2007 rating decision of the San 
Juan, Puerto Rico Regional Office (RO) of the Department of 
Veterans Affairs (VA), by which the RO denied the Veteran's 
request to reopen his service connection claims for bilateral 
hearing loss and tinnitus.

Jurisdiction over this matter was returned to the Louisville, 
Kentucky, RO after the issuance of the April 2007 rating 
decision.

The Veteran testified before the undersigned Acting Veterans 
Law Judge at a September 2009 hearing and a copy of that 
hearing transcript has been associated with the claims file.  
This September 2009 hearing, originally scheduled to be a 
Video Conference hearing, was conducted via the telephone due 
to technical difficulties at the RO.

Additional evidence pertinent to the claim on appeal was 
submitted in September 2009 and subsequent to the issuance of 
the October 2008 statement of the case (SOC).  This evidence 
was accompanied by a waiver of RO consideration.  See 38 
C.F.R. § 20.1304 (2009).

An informal claim for entitlement to service connection for 
left ankle disability was received from the Veteran in July 
2009.  This matter is referred to the RO for appropriate 
action.

The issues of entitlement to service connection for bilateral 
hearing loss and tinnitus are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for bilateral 
hearing loss was denied in an August 2002 rating decision as 
there was no competent medical evidence of a current hearing 
loss disability under VA regulations; the Veteran did not 
appeal this decision.

2.  The evidence received since the August 2002 rating 
decision denying service connection for bilateral hearing 
loss includes information that was not previously considered 
and which relates to a fact necessary to substantiate the 
claim, the absence of which was the basis of the previous 
denial, and raises a reasonable possibility of substantiating 
the Veteran's claim.

3.  The Veteran's claim for service connection for tinnitus 
was denied in an August 2002 rating decision as there was no 
competent medical evidence establishing a nexus between any 
current tinnitus and service; the Veteran did not appeal this 
decision.

4.  The evidence received since the August 2002 rating 
decision denying service connection for tinnitus includes 
information that was not previously considered and which 
relates to a fact necessary to substantiate the claim, the 
absence of which was the basis of the previous denial, and 
raises a reasonable possibility of substantiating the 
Veteran's claim.


CONCLUSIONS OF LAW

1.  The August 2002 rating decision denying service 
connection bilateral hearing loss is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  Evidence received since the August 2002 rating decision 
denying service connection for bilateral hearing loss is new 
and material and the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  The August 2002 rating decision denying service 
connection for tinnitus is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 20.1103 (2009).

4.  Evidence received since the August 2002 rating decision 
denying service connection for tinnitus is new and material 
and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2009).  

In the present case, the Board reopens the claims for the 
benefits sought on appeal.  Under these circumstances, there 
is no prejudice to the Veteran in adjudicating the 
application to reopen without further discussion of the VCAA.  
Bernard v. Brown, 4 Vet. App. 384 (1993).
Service Connection Criteria

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; 38 C.F.R. § 
3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability benefits.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical profession."  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence."

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. §§ 3.303(d), 3.307, 3.309.

Certain chronic disabilities such as organic diseases of the 
nervous system are presumed to have been incurred in service 
if such manifested to a compensable degree within one year of 
separation from service.  This presumption applies to 
veterans who have served 90 days or more of active service 
during a war period or after December 31, 1946.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385, 
which provides that service connection for impaired hearing 
shall not be established when hearing status meets pure tone 
and speech recognition criteria.  Hearing loss status will be 
considered a disability for the purposes of service 
connection when the auditory thresholds in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-
44 (1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

New and Material Evidence Criteria

A veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108.

In deciding whether new and material evidence has been 
submitted VA looks to the evidence received since the last 
final denial of the claim on any basis.  Evans v. Brown, 9 
Vet. App. 273 (1996).

New evidence is defined as existing evidence not previously 
submitted to VA and material evidence is defined as existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for 
purposes of determining whether or not it is new and 
material.  Savage v. Gober, 10 Vet. App. 488 (1997).

Bilateral Hearing Loss New and Material Evidence Claim

The Veteran asserts that his in-service exposure to acoustic 
trauma, including his operation of field artillery, caused 
his current bilateral hearing loss.

An August 2002 rating decision denied the Veteran's service 
connection claim for bilateral hearing loss as there was no 
competent medical evidence that he suffered from a current 
hearing loss disability under VA regulations.  38 U.S.C.A. § 
7104(b); 38 C.F.R. § 20.1105. 

The evidence considered in the August 2002 rating decision 
included the Veteran's service treatment records and VA 
treatment records dated between November 2000 and June 2002.

At the Veteran's January 1966 entrance, audiological testing 
revealed right ear thresholds between 5 and 25 decibels and 
left ear thresholds between 10 and 15 decibels when tested 
between 500 and 4000 Hertz.  He denied suffering from ear 
trouble in an accompanying Report of Medical History (RMH).

At the Veteran's July 1968 service discharge examination, 
audiological testing revealed bilateral thresholds of 0 
decibels when tested between 500 and 4000 Hertz.  He denied 
experiencing hearing loss or ear trouble in his accompanying 
RMH.  The remaining service treatment records were silent for 
any complaints, symptoms or treatment for hearing loss.

A November 2000 VA audiology consultation report notes the 
Veteran's complaints of decreased hearing since 1968, 
repeated ear infections and a past history of noise exposure.  
Audiological testing revealed bilateral puretone thresholds 
between 5 and 35 decibels when tested between 200 and 8000 
Hertz.  Bilateral word discrimination scores were 100 
percent.  Following this examination, the audiologist noted 
that the Veteran's hearing acuity was within normal limits 
between 250 and 4000 Hertz , that there was a mild loss at 
8000 Hertz and that his functional hearing was excellent.  
The Veteran was noted not to be a candidate for hearing 
amplification due to his excellent functional hearing and 
normal hearing thresholds through 4000 Hertz.

Bilateral audiological threshold were noted to be between 15 
and 25 decibels when tested between 250 to 8000 Hertz in an 
April 2002 VA audiology consultation.  Speech discrimination 
scores were noted to be 100 percent bilaterally.  The 
audiologist found that the Veteran had normal bilateral 
hearing.

Evidence received since the August 2002 rating decision 
included VA treatment records dated through February 2007, a 
September 2009 private opinion and a September 2009 private 
otolaryngology opinion.  The Veteran also offered personal 
testimony at a September 2009 hearing.

At a December 2005 VA otolaryngology consultation, the 
Veteran reported spending significant time at the shooting 
range and that he used hearing protection.  He described 
gradual hearing loss over the past 20 years.

A December 2005 VA audiology consultation noted that the 
Veteran had worked in law enforcement following service and 
that he was exposed to acoustic trauma while in-service.  
Audiological testing revealed right ear thresholds between 10 
and 25 decibels and left ear thresholds between 10 and 20 
decibels when tested between 500 and 4000 Hertz.  Bilateral 
speech discrimination scores were 100 percent.  The 
audiologist noted that the Veteran's hearing was within 
normal limits bilaterally with excellent word recognition 
scores.

In a September 2009 private otolaryngology opinion from Dr. 
J. E., it was reported that the Veteran worked tank detail 
during service and had post-service employment as a police 
officer.  He described gradual hearing loss and current 
difficulties hearing with normal conversational tones.  On 
physical examination his tympanic membranes appeared 
essentially normal and that his middle ear was without 
effusion or infection.  Audiometric evaluation revealed 
bilateral sensorineural hearing loss at 30 to 35 decibels and 
was "[p]retty much the same at all frequencies."  An 
impression of bilateral sensorineural hearing loss was 
provided.  The examiner opined that the Veteran's bilateral 
hearing loss was secondary to the acoustic trauma he 
experienced during service on the basis of his reported 
history.  Dr. J. E. also opined that some of the Veteran's 
hearing loss may be hereditary.  Specific audiogram results 
were not provided.

A September 2009 private opinion from Dr. L. B. noted that 
the Veteran suffered from hearing loss.  Specific audiogram 
results were not provided.

During his September 2009 hearing, the Veteran testified that 
he was exposed to acoustic trauma during service due to his 
work as a field and artillery repair man.  He testified that 
he was exposed to artillery noise from eight inch howitzers 
during service.  He recounted that his hearing loss began the 
last six months to a year prior to discharge from service, 
and had become progressively worse since that time.

The Veteran's service connection claim for bilateral hearing 
loss was previously denied in an August 2002 rating decision 
as there was no competent medical evidence that he suffered 
from a current hearing loss disability under VA regulations.  
The Veteran was notified of this decision by a letter dated 
in August 2002, and a notice of disagreement was not received 
within one year of such notice.  Thus, the August 2002 RO 
rating decision is final.  See 38 U.S.C.A. § 7105.  As such, 
competent medical evidence establishing that the Veteran 
suffers from a current hearing loss disability under VA 
regulations is required to reopen his service connection 
claim for bilateral hearing loss.

The September 2009 private otolaryngology opinion from Dr. J. 
E. indicates that the Veteran suffered from bilateral hearing 
loss at 30 to 35 decibels, "pretty much the same at all 
frequencies."  Although specific audiogram results were not 
provided by this examiner, the reported results, if taken at 
face value (they are presumed credible for the purpose of 
determining whether new and material evidence has been 
received), meet the requirements of hearing loss disability 
under 38 C.F.R. § 3.385.  

This newly submitted evidence includes information that was 
not previously considered and which relates to a fact 
necessary to substantiate the claim, the absence of which was 
the basis of the previous denial, and raises a reasonable 
possibility of substantiating the Veteran's claim.  As this 
evidence is both new and material, the Veteran's service 
connection claim for bilateral hearing loss is reopened.  See 
38 C.F.R. § 3.156.

Tinnitus New and Material Evidence Claim

The Veteran claims that his exposure to acoustic trauma 
during service, namely his operation of field artillery to 
include eight inch howitzers, caused his current tinnitus.

An August 2002 rating decision denied the Veteran's service 
connection claim for tinnitus as there was no competent 
medical evidence establishing a nexus between his current 
disability and service.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 
20.1105. 

The evidence considered in the August 2002 rating decision 
included his service treatment records and VA treatment 
records dated between November 2000 and June 2002.

Complaints of a past history of noise exposure and periodic 
bilateral tinnitus were noted at a November 2000 VA audiology 
consultation.  The audiologist counseled the Veteran 
regarding the possible causes of tinnitus.

An April 2002 audiology consultation noted the Veteran's 
complaints of constant bilateral tinnitus for the past two 
years, with the condition recently worsening.  He also 
reported some occasional ear pain and feeling that his ears 
were "stopped up."  Physical examination noted that his ear 
canals were very narrow and that his tympanic membrane could 
not be visualized.  Following this physical examination, the 
examiner noted that his bilateral tinnitus did not appear to 
be related to peripheral, sensorineural damage to the inner 
hair cells and that the source of his tinnitus could be his 
reports of occasional ear pain.

Evidence received since the August 2002 rating decision 
included VA treatment records dated through February 2007 and 
a September 2009 private otolaryngology opinion.  He also 
offered personal testimony during a September 2009 hearing.

A December 2005 VA otolaryngology consultation reflected the 
Veteran's complaint of ear "fullness," with the left worse 
than the right.  Otorrhea, fever and nasal congestion in 
conjunction with these symptoms were denied.  The Veteran 
reported spending considerable time at the shooting range and 
that he wears hearing protection due to his work as a police 
officer.  Bilateral tinnitus for the past ten years was also 
reported.  Physical examination noted bilateral cerumen 
impaction with no ear canal inflammation.  A cerumenectomy 
was performed under a microscope and discontinuation of Q-tip 
use was recommended to reduce ear canal inflammation and 
cerumen impaction.  He was referred for an audiogram for his 
tinnitus complaints.

At a December 2005 VA audiology consultation, the Veteran 
reported suffering from tinnitus for many years.  He reported 
that his tinnitus was bothersome in quiet environments.  The 
audiologist noted that the cause of tinnitus and exacerbating 
factors were discussed with the Veteran, but they were not 
detailed in the treatment note.

At August 2006 VA treatment, the Veteran reported that his 
tinnitus was stable and that this condition bothered him when 
he is in a quiet room. 

Complaints of persistent humming in both of ears were noted 
in a September 2009 private otolaryngology opinion from Dr. 
J. E.  The Veteran reported being in tank detail during 
service and that he did not use a "whole lot" of hearing 
protection during that time.  Physical examination noted that 
his tympanic membranes were essentially normal and were 
without evidence of middle ear effusion or infection.  
Tympanograms were normal.  An impression of tinnitus 
secondary to bilateral sensorineural hearing loss was made.  
Following this examination, the examiner opined that the 
Veteran's tinnitus was secondary to his in-service acoustic 
trauma.

During a September 2009 hearing, the Veteran testified that 
the ringing in his ears worsens when he is a quiet place.  He 
testified that he was a field and artillery repair man during 
service and was exposed to acoustic trauma from an eight inch 
howitzer.

The Veteran's service connection claim for tinnitus was 
previously denied in an August 2002 rating decision as there 
was no competent medical evidence establishing a nexus 
between that current condition and his service.  As such, 
competent medical evidence establishing such a nexus is 
required to reopen his claim.

The September 2009 private opinion from Dr. J. E. indicates 
that the Veteran suffers from tinnitus that is secondary to 
acoustic trauma he reportedly experienced during active 
service.  This newly submitted evidence relates to an 
unestablished fact necessary to substantiate his claim, the 
absence of which was the basis of the previous denial, and 
raises a reasonable possibility of substantiating the 
Veteran's claim.  As this evidence is both new and material, 
the Veteran's service connection claim for tinnitus is 
reopened.  See 38 C.F.R. § 3.156.


ORDER

New and material evidence having been received, the claim for 
service connection bilateral hearing loss is reopened; the 
appeal is granted to this extent only.

New and material evidence having been received, the claim for 
service connection for tinnitus is reopened; the appeal is 
granted to this extent only.


REMAND

As detailed above, the September 2009 private otolaryngology 
opinion from Dr. J. E. indicated that the Veteran's bilateral 
hearing loss and tinnitus were secondary to his in-service 
acoustic trauma.  A new VA audiology examination is therefore 
warranted to determine whether there is a nexus between the 
Veteran's current bilateral hearing loss and tinnitus and his 
period of active service.  See 38 U.S.C.A. § 5103A(d).

The September 2009 opinion from Dr. J. E. suggests that he 
may have been treating the Veteran for bilateral hearing loss 
and tinnitus.  In addition, a September 2009 opinion from Dr. 
L. B. suggests that he has been treating the Veteran for 
bilateral hearing loss.  Copies of any such treatment records 
are not located in the claims file.  As these records have 
been identified and may provide evidence in support of the 
Veteran's claim, they should be sought by the RO/AMC.  38 
U.S.C.A. § 5103A.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all 
records of VA and non-VA health care 
providers who have treated his hearing 
loss and tinnitus during the period from 
his discharge form active service through 
the present time.  

After obtaining any appropriate 
authorizations for release of medical 
information, the RO/AMC should obtain 
records from each health care provider the 
Veteran identifies.  The Veteran should 
also be advised that with respect to 
private medical evidence he may 
alternatively obtain the records on his 
own and submit them to the RO.

In so doing, the RO/AMC should seek to 
obtain any relevant treatment records, 
including any audiogram results, from Dr. 
J. E. and Dr. L. B.  

2.  The RO/AMC should provide the Veteran 
with an audiology examination to determine 
whether any current bilateral hearing loss 
or tinnitus was related to his service.  
All indicated diagnostic testing should be 
conducted.  The claims file including a 
copy of this remand must be made available 
to, and be reviewed by, the examiner.  The 
examiner should indicate such review in 
the examination report or in an addendum.

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(whether there is a 50 percent probability 
or more) that his current bilateral 
hearing loss or tinnitus had its onset in 
service or is otherwise related to a 
disease or injury incurred in active duty 
service.

The examiner is requested to provide a 
complete rationale for his or her opinion, 
as a matter of medical probability, based 
on his or her clinical experience, medical 
expertise, and established medical 
principles.  

3.  Readjudicate the issues on appeal.  If 
any benefit sought remains denied, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case and an appropriate period of time for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  By this action, the Board intimates no 
opinion, legal or factual, as to any ultimate disposition 
warranted in this case.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

______________________________________________
STEPHEN L. HIGGS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


